Case 5:21-cv-01727-EJD Document 31-3 Filed 03/23/21 Page 1 of 2




            EXHIBIT 1
                 Case 5:21-cv-01727-EJD Document 31-3 Filed 03/23/21 Page 2 of 2




Copy of Partner Email

From: Natalie DeHerrera <natalie.deherrera@zoom.us>
Sent: Tuesday, March 2, 2021 6:27 PM
To:
Subject: {EXTERNAL} RingCentral changes


Hi        -

Hope you are well. Wanted to reach out as I know you are a RingCentral customer. Not sure if RingCentral has reached
out yet but they will be losing the agreement to utilize Zoom at the end of April.

We are switching people over daily for ease of use, cost and the experience of one application for a truly unified
solution.

Would you be open to a 15 minute meeting to see if we could streamline your services and save
money on their Voip solution while improving functionality?

Best,
Natalie




                    Natalie DeHerrera
                   Account Executive
                   Zoom Video Communications

                   Call 720-704-8241 I Click zoom.us I Zoom 888-799-9666
                                   Refer a Friend
